Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25, 29, 31, 36, 38, 52, 55, 57, and 65-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., US 2017/0278974 in view of Roig-Guitart et al., US 2019/0348410.
	Yoshitani et al. shows the invention substantially as claimed including an integrated assembly comprising: 
	a channel material comprising semiconductor material which includes at least one element selected from the group consisting of gallium and indium, in combination with oxygen, for example (see paragraph 0061);
	A first insulative composition 141 directly adjacent the channel material;
	A second insulative composition 443 adjacent the first insulative composition and having a higher dielectric constant than the first insulative composition; and
	A conductive gate material spaced from the first insulative composition by at least the second insulative composition (see, for example, fig. 14 and its description).
	Yoshitani et al. does not expressly disclose the second insulative composition comprising one or more of niobium. Roig-Guitart et al. discloses a two layer gate insulating material wherein one of the materials can be niobium oxide (see, for example, paragraph 0040). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Yoshitani et al. so as to comprise the gate dielectric comprising niobium oxide because Roig-Guitart shows this to be a suitable material for a gate dielectric.
	Regarding dependent claim 29, note that Yoshitani et al. discloses the claimed configuration since the channel is elongated in a direction perpendicular to a primary surface of the semiconductor base.
	     With respect to dependent claim 31, note that, as broadly claimed, the second surface can comprise two or more different layers (see, for example, paragraphs 0156).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., US 2017/0278974 in view of Roig-Guitart et al., US 2019/0348410. as applied to claims 25, 29, 31, 36, 38, 52, 55, 57 above, and further in view of Lee et al., US 20200161434.
Yoshitani and Roig-Guitart et al. are applied as above but do not expressly disclose a gate surrounding a channel. Lee et al., as previously stated, discloses a gate surrounding a channel (see, for example, fig. 1 and its description). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Yoshitani et al. modified by Roig-Guitart et al. so as to have the gate surround the channel in order to increase the capacitive coupling of the device.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Allowable Subject Matter
Claims 1-2, 4-8, 10, 12, 14-16, 18-24, 40-50, 59-60, 62-64, and 69-70 are allowed.
Claims 26, 53-54, 56, and 58 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



November 5, 2022